FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 JAMES ENDY,                                     No. 19-55663
                     Plaintiff-Appellant,
                                                   D.C. No.
                     v.                         2:16-cv-03344-
                                                   RGK-SK
 COUNTY OF LOS ANGELES; LOS
 ANGELES COUNTY DEPARTMENT OF
 CHILDREN AND FAMILY SERVICES,                     OPINION
             Defendants-Appellees.

        Appeal from the United States District Court
           for the Central District of California
        R. Gary Klausner, District Judge, Presiding

             Argued and Submitted June 3, 2020
                   Pasadena, California

                   Filed September 10, 2020

Before: Consuelo M. Callahan and Jacqueline H. Nguyen,
    Circuit Judges, and Yvette Kane, * District Judge.

                  Opinion by Judge Callahan



   *
     The Honorable Yvette Kane, United States District Judge for the
Middle District of Pennsylvania, sitting by designation.
2             ENDY V. COUNTY OF LOS ANGELES

                          SUMMARY **


                           Civil Rights

    The panel affirmed the district court’s summary
judgment in favor of defendants in an action brought
pursuant to 42 U.S.C. § 1983 alleging that the County of Los
Angeles and its Department of Children and Family Services
violated plaintiff’s due process and privacy rights by
maintaining unfounded child abuse allegations against
plaintiff in the California’s Child Welfare Services Case
Management System without providing him notice or a
hearing to challenge them.

    The panel held that the County has a strong interest in
maintaining all reports of suspected child abuse in the Child
Welfare Services Case Management System (CWS/CMS)—
even those that result in “unfounded” dispositions—because
doing so helps its child welfare and law enforcement
agencies protect children from abuse and neglect. Here,
plaintiff failed to raise a triable issue of material fact that the
records of his “unfounded” allegations in CWS/CMS caused
him reputational harm, or that they were used by the County
to alter or extinguish his rights to employment, child
placement, or child visitation. The record indicated that the
County considers only “substantiated” and “inconclusive”
allegations to be risk factors for child placement, but not
“unfounded” ones such as plaintiff’s. Accordingly, plaintiff
failed to show that his inclusion in CWS/CMS implicated his
liberty interests so as to require procedural due process.

    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
            ENDY V. COUNTY OF LOS ANGELES                  3

    The panel also held that plaintiff had not shown that the
County publicly disseminates or misuses his information in
a manner that would violate his constitutional right to
privacy.


                        COUNSEL

Diane B. Weissburg (argued) and Jerry A. Weissburg,
Weissburg Law Firm, Los Angeles, California, for Plaintiff-
Appellant.

Scott J. Carpenter (argued) and Jill Williams, Carpenter
Rothans & Dumont, Los Angeles, California, for
Defendants-Appellees.


                        OPINION

CALLAHAN, Circuit Judge:

    In California, state and local agencies maintain
information on child abuse allegations primarily in two
statewide databases—the Child Welfare Services Case
Management System (“CWS/CMS”) and the Child Abuse
Central Index (“CACI”).         CWS/CMS is an internal
government database used primarily by county child welfare
agencies to enter and manage information related to reports
of suspected child abuse. In contrast, CACI is a statewide
index of substantiated child abuse reports maintained by the
California Department of Justice (“CA DOJ”) and “available
to a broad range of third parties for a variety of purposes.”
Humphries v. County of Los Angeles, 554 F.3d 1170, 1177
(9th Cir. 2009). We have held that, under the Due Process
Clause, an individual’s inclusion in CACI requires that he
4            ENDY V. COUNTY OF LOS ANGELES

receive notice and “some kind of hearing” to challenge his
inclusion. See id. at 1201.

    This case presents us with the question of whether
similar procedural protections are required for an
individual’s inclusion in CWS/CMS. In this action under
42 U.S.C. § 1983, James Endy asserts that the County of Los
Angeles (the “County”) and its Department of Children and
Family Services (“DCFS”) violated his due process and
privacy rights by maintaining “unfounded” child abuse
allegations against him in CWS/CMS without providing him
notice or a hearing to challenge them. Endy, however, has
not shown that the maintenance of his “unfounded” reports
in CWS/CMS—an internal government database—caused
him to suffer “stigma . . . plus alteration or extinguishment
of ‘a right or status previously recognized by state law.’” Id.
at 1185 (quoting Paul v. Davis, 424 U.S. 693, 711 (1976)).
Thus, we affirm the district court’s grant of summary
judgment for the County.

                              I.

                              A.

    In 1980, the California state legislature enacted
California’s Child Abuse and Neglect Reporting Act
(“CANRA”), Cal. Penal Code §§ 11164 et seq., “to protect
children from abuse and neglect,” id. § 11164(b). Under the
statute, any reasonable suspicion of child abuse or neglect
must be reported by mandatory reporters to a responsible
authority, such as local law enforcement or the county child
welfare department, and may be reported by any other
person. Id. §§ 11165.7, 11165.9, 11166. County welfare
departments and law enforcement agencies are required to
coordinate in the investigation of suspected child abuse or
neglect. Id. § 11166.3. After investigating the report, the
            ENDY V. COUNTY OF LOS ANGELES                   5

welfare department must classify the result as
(1) “substantiated,” meaning that it is more likely than not
that the reported child abuse or neglect occurred;
(2) “unfounded,” meaning the report is found to be false,
inherently improbable, to involve an accidental injury, or not
to constitute child abuse or neglect; or (3) “inconclusive,”
meaning the report is not unfounded, but there is insufficient
evidence to determine whether the child abuse or neglect
occurred. See id. §§ 11165.12, 11169(a). If a report is
substantiated, the child welfare department must forward it
to CA DOJ for inclusion in CACI. Id. § 11169(a). The
information in CACI is referenced during licensing of
childcare facilities and employment background checks of
peace officers, childcare providers, and adoption agency
workers. Id. § 11170(b).

    Under CANRA, designated agencies are also required to
maintain an internal record of all reports of child abuse
received, irrespective of their ultimate disposition. Id.
§ 11165.9. These reports, and all associated information, are
entered and maintained in an internal statewide database
known as CWS/CMS.              California developed and
implemented CWS/CMS as a statewide case management
system to “[p]rovide child welfare services workers with
immediate access to child and family specific information in
order to make appropriate and expeditious case decisions”
and to provide them the information “needed to effectively
and efficiently manage their caseloads and take appropriate
and timely case management actions.” Cal. Welf. & Inst.
Code § 16501.5. According to the County’s DCFS Child
Welfare Policy Manual (hereinafter the “DCFS Policy
Manual”), child welfare workers may search CWS/CMS to
determine “whether a client has been a victim or suspect of
child abuse or neglect, and whether he or she has received
child welfare services in California.” Information in
6            ENDY V. COUNTY OF LOS ANGELES

CWS/CMS is confidential, and absent court order, reports of
suspected child abuse and information in CWS/CMS may
not be disclosed outside of specified persons or agencies,
such as child protective case workers, prosecutors, and court
personnel. See Cal. Penal Code § 11167.5; Cal. Welf. &
Inst. Code § 827; In re Elijah S., 24 Cal. Rptr. 3d 16, 30 (Ct.
App. 2005) (recognizing that § 827 “covers a wide range of
records,” including agency-maintained reports of suspected
child abuse and neglect).

    When a county child welfare agency transmits a
substantiated report of child abuse for inclusion in CACI, it
must notify the individual being listed. See Cal. Penal Code
§ 11169(c). The individual has the right to a hearing before
the reporting agency to challenge his or her inclusion in
CACI. See id. § 11169(d). In contrast, there is no statutory
right to notice and a hearing, or other mechanism, for an
individual to challenge the inclusion of a report in
CWS/CMS. However, if a report previously filed in CACI
“subsequently proves to be not substantiated,” CA DOJ must
be “notified in writing of that fact and shall not retain the
report” in CACI. Id. § 11169(a). Thus, if a CACI hearing
or a court proceeding determines a report to be
unsubstantiated, the agency must notify CA DOJ to remove
the listing from CACI. Id. § 11169(h). The agency must
also update the listing in CWS/CMS to reflect any change in
investigation disposition.

                              B.

    In July 2014, DCFS received a report that Endy had
sexually and physically abused his four- and five-year-old
daughters, and after investigation found the allegations to be
substantiated.     DCFS entered the allegations into
CWS/CMS, reported the substantiated report to CA DOJ for
inclusion in CACI, and filed a petition against him in the
              ENDY V. COUNTY OF LOS ANGELES                          7

juvenile court. In December 2014, the juvenile court
dismissed the allegations. A month later, in January 2015,
DCFS received new allegations against Endy, which it again
substantiated after investigation. As before, DCFS entered
its substantiated findings on the second allegations into
CWS/CMS, forwarded the reports to CA DOJ for listing in
CACI, and filed a petition against Endy in the juvenile court.

    In February 2015, Endy requested a hearing with DCFS
to challenge his inclusion in CACI. DCFS denied the
request for a hearing because Endy’s case was still pending
in the juvenile court. In June 2015, the juvenile court
dismissed the second allegations with prejudice, stating that
“any and all allegations as to [Endy] sexually touching these
children are absolutely dismissed.” At some point after the
juvenile court’s dismissal of the allegations, Endy’s listings
were removed from CACI, and DCFS updated CWS/CMS
to indicate that the allegations were “unfounded.” 1 When
Endy requested a hearing to challenge his inclusion in
CWS/CMS, DCFS told him he had no right to such a
hearing. The “unfounded” reports against Endy remain in
CWS/CMS.

                                  C.

    In May 2016, Endy filed a complaint against the County
and employees of DCFS for alleged due process violations
under § 1983, among other claims. According to Endy, his
inclusion in CACI and CWS/CMS caused his employer, the
California Department of Transportation (“Caltrans”), to

    1
       In March 2018, during oral arguments before the Ninth Circuit on
Endy’s first appeal, the County’s counsel informed Endy that his CACI
listing had been removed. Endy v. County of Los Angeles, 716 F. App’x
700, 701 n.2 (9th Cir. 2018).
8               ENDY V. COUNTY OF LOS ANGELES

deny him a promotion and affected his ability to adopt or
obtain guardianship. In July 2016, the district court
dismissed Endy’s claims with prejudice. On appeal, we
affirmed the district court’s dismissal with prejudice as to
Endy’s claim pertaining to his inclusion in CACI. Endy v.
County of Los Angeles, 716 F. App’x 700, 701–02 (9th Cir.
2018). However, we concluded that Endy’s attempt to
challenge his CWS/CMS listing was premature because he
had not yet availed himself of the procedure under California
Penal Code § 11169(d) “to challenge the factual allegations
underlying the abuse complaint.” Id. at 702. We remanded
in part, instructing the district court to dismiss Endy’s due
process claim regarding CWS/CMS without prejudice. Id.

    In May 2018, Endy filed a First Amended Verified
Complaint (“FAC”) alleging that the County violated his due
process rights pursuant to § 1983 and his right to privacy
under the United States Constitution by placing him in
CWS/CMS and “over 500 sub-databases” 2 and continuing to
refuse to remove him from these databases or provide him
with a hearing to challenge his inclusion in CWS/CMS.

    2
        As the district court noted, Endy “does not detail what these
500 databases are, nor does he provide evidence that they exist or that he
is listed on them.” The only sub-database that Endy mentions in his
complaint is the Family and Children’s Index (“FCI”), which the DCFS
Policy Manual describes as a “centralized interagency database designed
to facilitate identification of children and families who are at risk of child
abuse and neglect.” According to the manual, participating FCI agencies
agree to export limited “allowable information” into the FCI when “a
record in their agency’s database(s) meets one or more . . . at-risk
criteria.” These “at-risk” criteria are defined to include “[a]ll
substantiated or inconclusive allegations of child abuse to a child
protective agency not including unfounded reports.” Because Endy does
not present any evidence to show that his “unfounded” reports or other
information are maintained in FCI or any other sub-database, we address
only Endy’s claims pertaining to CWS/CMS.
             ENDY V. COUNTY OF LOS ANGELES                   9

Again, he sought injunctive relief and damages. According
to Endy, his continued inclusion in CWS/CMS stigmatized
him as an alleged child abuser, caused him not to be
promoted with his employer, prevented him from being able
to adopt or work with or around children, violated his
privacy, and caused him immense emotional distress.

    The district court granted summary judgment for the
County and DCFS. On Endy’s due process claim, the district
court presumed for purposes of its analysis that Endy’s
inclusion in CWS/CMS could result in stigma, but
determined that Endy failed to show that the County’s
actions had restricted any of his previously recognized
rights. The district court also rejected Endy’s state law claim
that the County violated his constitutional right to privacy,
noting that Endy had not shown that the County
disseminated or misused his information. Finally, the
district court held that the County could not be held liable
under Monell v. Department of Social Services, 436 U.S. 658
(1978), reasoning that no County policy or custom could be
blamed for a § 1983 constitutional deprivation without a
sufficient showing that such a deprivation had occurred. The
district court granted the County’s motion for summary
judgment and dismissed Endy’s action with prejudice. Endy
timely appealed.

                              II.

    We review the district court’s grant of summary
judgment de novo. Bravo v. City of Santa Maria, 665 F.3d
1076, 1083 (9th Cir. 2011). We may affirm the district
court’s decision if “there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a
matter of law.” Fed. R. Civ. P. 56(a). While we must believe
the nonmovant’s evidence and draw justifiable inferences in
his favor, Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255
10           ENDY V. COUNTY OF LOS ANGELES

(1986), there is no genuine issue for trial “[w]here the record
taken as a whole could not lead a rational trier of fact to find
for the non-moving party,” Matsushita Elec. Indus. Co., Ltd.
v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). “[T]he
mere existence of some alleged factual dispute between the
parties will not defeat an otherwise properly supported
motion for summary judgment.” Anderson, 477 U.S. at 247–
48 (emphasis in original). The party opposing the motion
“may not rest upon the mere allegations or denials of his
pleading,” id. at 248, and affidavits or declarations
supporting his opposition “must be made on personal
knowledge.” Fed. R. Civ. P. 56(c)(4).

                              III.

    Endy’s first claim under § 1983 is that the County
deprived him of due process by maintaining the “unfounded”
child abuse reports against him in CWS/CMS without giving
him an opportunity to challenge them or seek their removal.
When assessing procedural due process claims under
§ 1983, we ask whether the State deprived the plaintiff of a
constitutional liberty interest, and if so, whether the
deprivation’s attendant procedures were constitutionally
insufficient. See Humphries, 554 F.3d at 1184–85 (citing
Ky. Dep’t of Corr. v. Thompson, 490 U.S. 454, 460 (1989)).

    A liberty interest may be implicated “where a person’s
good name, reputation, honor, or integrity is at stake because
of what the government is doing to him.” Wisconsin v.
Constantineau, 400 U.S. 433, 437 (1971). However,
“procedural due process protections apply to reputational
harm only when a plaintiff suffers stigma from governmental
action plus alteration or extinguishment of ‘a right or status
previously recognized by state law.’” Humphries, 554 F.3d
at 1185 (quoting Paul, 424 U.S. at 711). We have described
             ENDY V. COUNTY OF LOS ANGELES                   11

this standard as the “stigma-plus test.” See Hart v. Parks,
450 F.3d 1059, 1070 (9th Cir. 2006).

    Endy alleges that he meets the “stigma-plus” standard
because he has suffered harm similar to the deprivation of
rights we recognized in Humphries. There, we found that a
person’s inclusion in CACI implicated a constitutional
liberty interest due to the resulting “stigma of being listed in
the CACI as substantiated child abusers, plus the various
statutory consequences” involved, such as “the loss of
significant state benefits, such as child-care licenses or
employment.” Humphries, 554 F.3d at 1185, 1200.

    We have yet to address whether an individual’s inclusion
in CWS/CMS implicates a similar constitutional liberty
interest. We confront a subset of that question in this appeal:
whether the inclusion of the “unfounded” child abuse
allegations against Endy in CWS/CMS—a statewide
internal database—deprives him of a “stigma-plus” liberty
interest such that due process protections are required. On
this record, we conclude it does not.

                              A.

    We turn first to whether the inclusion of Endy’s
“unfounded” child abuse allegations in CWS/CMS is
stigmatizing. “No doubt . . . being falsely named as a child
abuser on an official government index is defamatory.”
Miller v. California, 355 F.3d 1172, 1178 (9th Cir. 2004).
An accusation of child sexual abuse, in particular, is far more
damning to a person’s reputation in our society than perhaps
any other kind of accusation, including those in which the
Supreme Court has identified stigma. Humphries, 554 F.3d
at 1186; see, e.g., Paul, 424 U.S. at 695–97 (plaintiff’s
picture appeared on a flyer of suspected shoplifters);
Constantineau, 400 U.S. at 434–35 (plaintiff’s name was
12          ENDY V. COUNTY OF LOS ANGELES

listed among people forbidden to buy alcohol due to
excessive drinking). Accordingly, we found it obvious that
the plaintiffs in Humphries suffered stigma from their
listings in CACI as substantiated child abusers. See
Humphries, 554 F.3d at 1186.

     There are some important distinctions, however,
between Endy’s listing in CWS/CMS and the CACI listings
that we found “unquestionably stigmatizing” in Humphries.
See id. First, the child abuse allegations against Endy are
listed as “unfounded” in CWS/CMS, unlike the
“substantiated” allegations that are required to be included
in CACI. In that regard, Endy has not been labeled a child
abuser by the fact of his inclusion in CWS/CMS. Rather, he
is listed as an individual who had been accused of child
abuse and whose allegations were determined to be
“unfounded”—meaning, the allegations were false,
inherently improbable, involved accidental injury, or
otherwise did not constitute child abuse or neglect under the
statute. See Cal. Penal Code § 11165.12(a). We have
observed that the statute imposes a “high standard of proof”
for an allegation to be deemed “unfounded.” Humphries,
554 F.3d at 1177.

    Second, the “unfounded” child abuse allegations against
Endy are maintained in CWS/CMS, an internal database
generally accessible only to government agencies, in
contrast to the more publicly accessible CACI. As a result,
Endy does not face the same exposure to reputational harm
experienced by the Humphries plaintiffs—whose listings in
CACI allowed potential employers, educational institutions,
and “a broad range of third parties” with access to CACI to
identify them as “substantiated” child abusers. Id.

    Endy, however, asserts that he faces stigma by his mere
inclusion in CWS/CMS because anyone with access to the
             ENDY V. COUNTY OF LOS ANGELES                   13

database could see him listed amongst many child abusers
and “would have to hunt through hundreds of CWS/CMS
pages” to find the final disposition of his allegations. Indeed,
there may be some stigma attached to the mere fact of being
listed in any database used to maintain reports of suspected
child abuse—even if the final disposition of a report is that
the allegation was determined to be “unfounded.” This
would be particularly concerning were such information
accessible to parties who may not appreciate the meaning of
an “unfounded” listing under CANRA and thus might view
Endy as a child abuser by the mere fact of his inclusion in
CWS/CMS.

    Here, however, the record demonstrates that Endy’s
information in CWS/CMS is accessed and maintained by
child welfare agencies and shared only with other
governmental entities responsible for the safety and welfare
of children. In effect, the entities who are able to view
Endy’s listing in CWS/CMS are those who should be
familiar with the meaning of an “unfounded” allegation and
the high burden that attaches to such a finding. Endy offers
no evidence that those with access to CWS/CMS might
misconstrue his “unfounded” listing as equivalent to a
“substantiated” or “inconclusive” one. Nor does Endy
present evidence that his information in CWS/CMS—which
is confidential and generally prohibited from public
disclosure absent court order—might be disseminated in
such a manner that would result in his public branding as a
child abuser. Although the statute has various disclosure
exceptions, see, e.g., Cal. Welf. & Inst. Code § 827, there is
no indication in the record that these exceptions allow for
14             ENDY V. COUNTY OF LOS ANGELES

such a level of access that would make Endy’s inclusion in
CWS/CMS stigmatizing. 3

    Given the “unfounded” nature of the child abuse
allegations against Endy listed in CWS/CMS, coupled with
the confidentiality of the information in CWS/CMS, we
conclude that Endy has failed to show that he suffered stigma
from his inclusion in CWS/CMS.

                                    B.

    Even if we assume that the County’s continued inclusion
of Endy’s “unfounded” allegations in CWS/CMS is
stigmatizing, Endy must also show that it altered or
extinguished one of his known rights under the “stigma-
plus” test. See Paul, 424 U.S. at 711. In Humphries, we
found that inclusion in CACI created a “tangible burden on
an individual’s ability to obtain a right or status recognized
by state law” because CANRA “explicitly requires agencies
to consult the CACI and perform an independent
investigation before granting a number of licenses and
benefits.” 554 F.3d at 1188. We also found “a tangible
burden . . . where the plaintiff can show that, as a practical
matter, the law creates a framework under which agencies
reflexively check the stigmatizing listing—whether by


     3
       We recognize that in Castillo v. County of Los Angeles, the district
court found that the inclusion of “inconclusive” allegations in
CWS/CMS was stigmatizing given the number of statutory “exceptions
for disclosure of CWS/CMS information.” 959 F. Supp. 2d 1255, 1260–
61 (C.D. Cal. 2013). The record in Castillo is not before us, nor are the
arguments presented in that case, which pertain to “inconclusive”
allegations in CWS/CMS. In Endy’s case, the record does not present a
triable issue of material fact as to the stigma caused by his “unfounded”
allegations in CWS/CMS.
            ENDY V. COUNTY OF LOS ANGELES                  15

internal regulation or custom—prior to conferring a legal
right or benefit.” Id.

    Here, Endy does not point us to any statutory provision
requiring agencies to consult CWS/CMS prior to conferring
a legal right or benefit. Nor does Endy provide any evidence
that a legal framework exists for agencies to “reflexively
check” CWS/CMS prior to conferring a legal right or
benefit. In fact, the record demonstrates that, under the
existing legal framework, access to CWS/CMS is limited to
specific governmental entities for primarily investigative
and case management purposes, and records contained
within the database cannot be disclosed to non-designated
entities without a court order. Nonetheless, Endy broadly
argues that his inclusion in CWS/CMS has negatively
impacted his rights with respect to his employment at
Caltrans, visitation at his daughter’s school, and his ability
to adopt or foster a child. None of these claims is viable as
Endy fails to present a triable issue that any of these
consequences was a result of his inclusion in CWS/CMS.

    First, Endy asserts that his inclusion in CWS/CMS
caused his government employer, Caltrans, to deny him a
promotion, basing his claim primarily on rumors he
overheard from his coworkers. Endy does not point out any
provisions in CANRA or other statutes or regulations that
would permit his employer to obtain access to CWS/CMS
information, nor does he proffer any evidence that a
background check by his employer would lead to a release
of his information in CWS/CMS. According to an affidavit
from an official Caltrans representative, Caltrans does not
conduct background checks on its existing employees except
where “information is brought to its attention,” and does not
seek the disclosure of juvenile records or child welfare
information pertaining to its employees, from CWS/CMS or
16           ENDY V. COUNTY OF LOS ANGELES

elsewhere. Accordingly, the record presents no genuine
issue that Endy’s employment rights were altered or
extinguished by his inclusion in CWS/CMS.

     Second, Endy contends that he has been unable to visit
or volunteer at his daughter’s school because of his listing in
CWS/CMS. According to Endy, the principal of his
daughter’s school told him to stay away from the school at a
time when his “substantiated” allegations were still pending
in juvenile court. Endy does not cite any specific statutory,
regulatory, or policy provisions that might explain how the
subsequent “unfounded” allegations against him in
CWS/CMS would result in such a denial of his school
visitation rights. Although California law allows juvenile
case files to be inspected by the “superintendent or designee
of the school district where the minor is enrolled or attending
school,” Cal. Welf. & Inst. Code § 827(a)(1)(G), there is no
evidence that this provision extends to a school principal or
otherwise allows a school to deny an individual visitation
rights based on “unfounded” reports in CWS/CMS.
Furthermore, Endy admits that he has not inquired whether
he could visit the school since his allegations were deemed
“unfounded.” Thus, even accepting the truth of Endy’s
allegations, they do not demonstrate that he was denied
visitation at his daughter’s school due to his “unfounded”
listings in CWS/CMS.

    Finally, Endy argues that his inclusion in CWS/CMS
prevents him from adopting a child or becoming a guardian.
As a preliminary matter, we recognize that the relevant legal
framework may provide some support for the general claim
that a person’s inclusion in CWS/CMS might impact his
child placement rights. While CWS/CMS is primarily an
internal record-keeping database used by child welfare
workers to manage their cases and make appropriate case
               ENDY V. COUNTY OF LOS ANGELES                          17

decisions, it is also used to collect and report information for
programs “closely related to child welfare services,
including foster care and emergency assistance.” Cal. Welf.
Inst. Code § 16501.5. Additionally, one of the entities
permitted to view case files in CWS/CMS without court
order is the “State Department of Social Services, to carry
out its duties . . . to oversee and monitor county child welfare
agencies, children in foster care or receiving foster care
assistance, and out-of-state placements.” Cal. Welf. Inst.
Code § 827(a)(1)(I). In essence, the statutory scheme
contemplates that CWS/CMS may be regularly accessed by
agencies responsible for the placement of children in foster
homes and administering other child welfare services. The
record also indicates that County policy requires its agencies
to check CWS/CMS prior to placing children in certain
homes. 4

    However, there is no provision in either California law
or County policy that suggests that an individual might be
denied his right to adopt, foster, or become a legal guardian
purely on the basis of “unfounded” allegations against him
in CWS/CMS. Endy claims—without citing any particular
County policy or regulation—that an individual with four
allegations in CWS/CMS, even “unfounded” ones, would be
classified by the agency as “very high risk,” thereby
disqualifying him from child placement. But according to
the DCFS Policy Manual, “at-risk” indicators include only

    4
       According to the DCFS Policy Manual, a “CWS/CMS clearance is
required on adults (with the exception of a licensed foster parent)” in
situations such as: assessing the return of a child to the home of his/her
parent, assessing the home in which the identified child victim may be
placed, assessing a license-exempted day care provider, assessing a
prospective monitor for visits, recommending unmonitored visits for any
adult, and when a new person moves into the household of the identified
child victim.
18          ENDY V. COUNTY OF LOS ANGELES

“substantiated or inconclusive allegations of child abuse to a
child protective agency” but “not . . . unfounded reports.” In
short, the record suggests that an individual’s inclusion in
CWS/CMS for “substantiated” or “inconclusive” allegations
could lead to an alteration of his foster or childcare rights,
but not when his allegations are “unfounded.”

    Nor does the record evidence support Endy’s particular
claim that his adoption or guardianship rights have been
impacted by his listing in CWS/CMS. Endy alleges that a
DCFS employee informed him that he could not adopt his
niece or nephew, but does not clarify whether this
conversation occurred before or after the juvenile court
dismissed his “substantiated” allegations. Endy also
attempts to support his claim with an email from a DCFS
employee stating that the agency has “a blanket rule that if a
potential applicant has a substantiated allegation or a case
history we do not recommend them as foster parents.” As
the district court correctly explained, this evidence was not
only inadmissible, but also not dispositive in any event,
given the email’s lack of any mention of CWS/CMS or the
impact of “unfounded” allegations. Furthermore, despite
claiming that his inclusion in CWS/CMS has impacted his
adoption and guardianship rights, Endy admits in his
deposition that he has not made an attempt to adopt or obtain
guardianship over any child and does not plan to do so. In
sum, Endy does not raise a genuine issue of material fact that
the continued inclusion of “unfounded” allegations against
him in CWS/CMS has resulted in a “tangible burden” on his
right to adopt, foster, or become a legal guardian.

    We find that Endy’s arguments as to the “plus” prong of
the “stigma-plus” test rely upon mere allegations in his
complaint, which are insufficient to overcome the County’s
evidence supporting its motion for summary judgment.
               ENDY V. COUNTY OF LOS ANGELES                           19

Because Endy fails to raise a triable issue as to whether his
inclusion in CWS/CMS deprived him of a constitutional
liberty interest, his procedural due process claim fails and we
need not reach the issue of whether the attendant procedures
were sufficient.

                                   IV.

    We briefly address Endy’s remaining claims on appeal,
all of which we find lack merit. 5

                                   A.

    Endy alleges that his inclusion in CWS/CMS violates his
constitutional right to privacy. Because Endy cited only one
case under California law in support of this claim below, the
district court treated his claim as a privacy violation claim
under state law. Whether viewed under state or federal
constitutional law, Endy’s privacy claim fails.

    Under the California Constitution, “[o]ne class of legally
recognized privacy interests, described as ‘informational
privacy,’ includes ‘interests in precluding the dissemination
or misuse of sensitive and confidential information.’” Burt
v. County of Orange, 15 Cal. Rptr. 3d 373, 382 (Ct. App.
2004). This “right to privacy is not absolute, and a defendant
may prevail by establishing a defense, including the
existence of countervailing interests that justify the invasion
of a person’s privacy.” Id.


    5
      We decline to address the merits of Endy’s bill of attainder claim,
which he raises for the first time on appeal. The general “rule in this
circuit is that appellate courts will not consider arguments that are not
‘properly raise[d]’ in the trial courts.” In re E.R. Fegert, Inc., 887 F.2d
955, 957 (9th Cir. 1989) (citation omitted).
20            ENDY V. COUNTY OF LOS ANGELES

    Similarly, federal constitutional law recognizes a “right
to informational privacy” stemming from “the individual
interest in avoiding disclosure of personal matters.” In re
Crawford, 194 F.3d 954, 958 (9th Cir. 1999) (quoting Doe
v. Attorney General, 941 F.2d 780, 795 (9th Cir. 1991)).
This right also “is not absolute; rather, it is a conditional right
which may be infringed upon a showing of proper
governmental interest.” Id. at 959.           Legitimate
governmental interests combined with protections against
public dissemination can foreclose a constitutional violation.
Nat’l Aeronautics & Space Admin. v. Nelson, 562 U.S. 134,
138 (2011).

    Endy’s constitutional privacy claim fails under both state
and federal law because he provides no evidence that his
information has been publicly disseminated or disclosed.
Rather, Endy claims that the mere inclusion of his personal
information in the internal child welfare databases violates
his constitutional right to privacy because numerous
agencies can access the information. However, Endy
presents no evidence that the County discloses information
about anyone with only “unfounded” allegations in the
databases. Moreover, Endy is unable to show that the
County’s important governmental interest in preventing
child abuse is outweighed by the minimal risk of disclosure
of Endy’s information in CWS/CMS. As we recognized in
Humphries, the government has a significant interest in
maintaining a record of all reports of child abuse—even
“inconclusive” and “unfounded” claims—since these reports
“can reveal patterns that might not otherwise be detected and
can be useful to law enforcement.” Humphries, 554 F.3d
at 1194. The district court did not err in granting summary
judgment for the County on Endy’s privacy claim.
            ENDY V. COUNTY OF LOS ANGELES                  21

                             B.

    Without a showing that the County deprived his liberty
interests, Endy’s Monell claim necessarily fails. In order to
establish municipal liability under § 1983, “a plaintiff must
show that a ‘policy or custom’ led to” the deprivation of his
constitutional liberty interest. Castro v. County of Los
Angeles, 833 F.3d 1060, 1073 (9th Cir. 2016) (en banc)
(quoting Monell, 436 U.S. at 694). “Official municipal
policy includes the decisions of a government’s lawmakers,
the acts of its policymaking officials, and practices so
persistent and widespread as to practically have the force of
law.” Connick v. Thompson, 563 U.S. 51, 61 (2011)
(citations omitted).

    As with his procedural due process claim, Endy has not
provided evidence that County policies or common practices
have allowed or are likely to allow the use of his
“unfounded” allegations to curtail his employment, child
placement, or child visitation rights. Accordingly, we affirm
the grant of summary judgment for the County on Endy’s
Monell claim.

                             V.

    Understandably, Endy is troubled by the knowledge that
the County continues to keep an internal record of prior child
abuse allegations made against him, even though these
allegations were dismissed by a court of law. The County,
however, has a strong interest in maintaining all reports of
suspected child abuse in CWS/CMS—even those that result
in “unfounded” dispositions—because doing so helps its
child welfare and law enforcement agencies protect children
from abuse and neglect. Here, Endy failed to raise a triable
issue of material fact that the records of his “unfounded”
allegations in CWS/CMS caused him reputational harm, or
22           ENDY V. COUNTY OF LOS ANGELES

that they are used by the County to alter or extinguish his
rights to employment, child placement, or child visitation.
The record indicates that the County considers only
“substantiated” and “inconclusive” allegations to be risk
factors for child placement, but not “unfounded” ones such
as Endy’s. Accordingly, Endy fails to show that his
inclusion in CWS/CMS implicates his liberty interests so as
to require procedural due process. Endy also has not shown
that the County publicly disseminates or misuses his
information in a manner that would violate his constitutional
right to privacy. The district court did not err in determining
that Endy has not presented any genuine issue of material
fact as to his claims and that the County is entitled to
judgment as a matter of law.

   Accordingly, we AFFIRM the district court’s grant of
summary judgment.